FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 17, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT




    TERRY UNRUH,

                Plaintiff-Appellant,

    v.                                                   No. 09-1292
                                            (D.C. No. 1:08-CV-00077-CMA-CBS)
    STATE OF COLORADO                                     (D. Colo.)
    DEPARTMENT OF CORRECTIONS,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO, PORFILIO, and MURPHY, Circuit Judges.



         Appellant Terry Unruh, formerly employed as a prison guard by appellee,

brought suit against appellee alleging discrimination and retaliation under Title

VII of the Civil Rights Act of 1964. See 42 U.S.C. §§ 2000e-2, 2000e-3.

Ms. Unruh alleged that she was first transferred because she is a woman, then



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
retaliated against when she complained about the transfer, and finally

constructively discharged. The district court granted summary judgment to

appellee, holding that Ms. Unruh had failed to properly exhaust her administrative

remedies as to all claims but constructive discharge, and that she had failed to

make out a prima facie case of constructive discharge. Ms. Unruh appeals the

grant of summary judgment.

      We have jurisdiction over Ms. Unruh’s appeal under 28 U.S.C. § 1291.

We review the grant of summary judgment de novo, applying the same standard

as that used by the district court. Garrison v. Gambro, Inc., 428 F.3d 933, 935

(10th Cir. 2005). Summary judgment is appropriate “if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c).

      We have reviewed the pleadings, the evidence of record, and the applicable

law. We find no error in the decision of the district court to award summary

judgment to appellee, and we therefore AFFIRM for substantially the reasons

stated by that court in its opinion and order dated June 23, 2009.


                                                    Entered for the Court


                                                    John C. Porfilio
                                                    Circuit Judge


                                         -2-